Title: To Thomas Jefferson from John Brown Cutting, 30 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 30 Aug. 1788
          
          The inclosed paper contains some few articles of intelligence which perhaps may not have reached you by any other channel. When the last vessels quitted New York about the 8th of July, the convention of that State still continued to debate upon the great question of rejecting or adopting the national constitution and it is with concern I perceive that the probabilities against an immediate adoption of the same seem so much to preponderate. On the 4th of July we are told a riot was excited at Albany by Messrs. Lansing, Judge Yates and a Mr. Jeremiah Van Ransaleer, three of those gentlemen of consideration in that district who have uniformly opposed fœderal measures, and two of whom are now of the State, as they were also last summer of the general convention. The rumour runs thus—that these chieftains on the day abovenamed (while a large number of the fœderalists of Albany were testifying their joy at the return of an anniversary whereon they cou’d at once celebrate the birthday of the empire and the event of the recent ratification of Virginia) ventured at the head of a considerable throng to disturb the festivity of their fellow citizens by appearing on the same ground with intent to disclose how much they disregarded the example of the Convention of Virginia and abhorred the new system of government. To manifest these sentiments most unequivocally they produced on the spot a copy of the doings of the fœderal convention, and also of the late intelligence from Virginia, to which they applied in contumely a parcel of combustibles previously prepared for the purpose and consumed both. This symbol of their hostile sentiments was the signal of an immediate onset: each party attacked the other with sticks and swords: several were badly wounded on both sides; two it is said on that of the antifœderalists mortally. The affray ended in conducting Mesr. Yates, Lansing and Van Ransalear to prison, but reports say the City was not tranquilized. I sincerely wish the whole story may prove a misrepresentation of the truth. The inhabitants of the City of New York, of Long, Staten and YorkIslands, and of the Counties of East and West Chester, in fine of most of the maritime territory in the state, seem unanimously resolute to adhere to the general government, and talk loudly of beseeching the new Congress for a dismemberment from those Counties in the rear the representatives of which are so extremely strenuous for a seperate sovereignty. Certain it is that in the Convention at present, Governor Clinton’s party, as it is called, outnumber their antagonists in the proportion of two to one. It is no less manifest that this gentleman and all those who are personally attached to him have uniformly acted against the general government argued against it and still continue so to do. Whether this proceeds from honest and patriotic motives or results from sinister views they must surely perceive that the solitary opposition of New York will ultimately prove abortive. Wherefore I am inclined to think they may yet acquiesce after having retarded their assent, perhaps by an adjournment or some other device which may enable them to secure for the seperate use of the state, another years amount of their impost.
          I find Virginia did not adjourn immediately after the ratification, but continued sitting for the laudable purpose of digesting suitable amendments which, from the ability of the committee appointed to prepare and bring them in, as well as from the circumstance of their possessing the previous suggestions of so many other states on the same subject, will I hope unite the suffrages of congress and satisfy every candid and rational mind in the minorities throughout the Union. The Assembly of your Commonwealth I observe were convened on the 23d of June and made of choice of Mr. Mathews for their Speaker. Probably your intelligence concerning all these minuter particulars is regular, early and exact, but possibly not, and therefore I hint them. It is for the same reason I subjoin the following extract from the Journals of Congress June 2d 1788.
          “According to order the house was resolved into a committee of the whole; and after some time the President resumed the chair, and Mr. Otis reported that the committee of the whole had taken into consideration the subject refer’d to them, and agreed thereon to report; That in their opinion it is expedient that the district of Kentuckey be erected into an independant state, and therefore they submit the following resolution.
          “That the address and resolutions from the district of Kentuckey with the acts of the Legislature of Virginia therein specified be refer’d to a committee consisting of a member from each state  to prepare and report an act for acceding to the Independance of the said district of Kentuckey, and for receiving the same into the union as a member thereof in a mode conformable to the articles of confœderation.” “June 3d. Resolved that Congress agree to the said Report.”
          I understand from good authority that there are between sixty and one hundred thousand inhabitants within the district of Kentuckey.
          The magnificent procession of five thousand citizens of Philadelphia on the 4th of July in honor of the day—of a new Æra—and of the ten states which had already contributed to establish it was a spectacle so singularly splendid that I am not surprized to see it copied even into english newspapers. Mr. Paine promises to hand you Mr. Hopkinsons pictured description of it.
          By Mr. Parker and Mr. Barlow who will proceed for Paris about the close of next week I shall trouble you with a brief supplement to this letter. Meanwhile I have the honor to be, with the most perfect respect and attachment Your obliged & obedt. Servt.,
          
            
              John Brown Cutting
            
          
        